Case 4:18-cv-00672-ALM Document 42 Filed 04/22/19 Page 1 of 2 PageID #: 291



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

   AMERICAN PATENTS LLC,
                                                     CIVIL ACTION NO. 4:18-cv-672-ALM
        Plaintiff,

          v.

   HUAWEI DEVICE USA INC., HUAWEI                    JURY TRIAL DEMANDED
   DEVICE (DONGGUAN) CO., LTD., AND
   HUAWEI DEVICE CO., LTD.,

        Defendants.


         AMERICAN PATENTS’ NOTICE OF DISCOVERY DISCLOSURES

         Plaintiff American Patents LLC hereby notifies the Court that it has complied

  with the Court’s April 4, 2019 Scheduling Order by serving its Preliminary Infringement

  Contentions and Patent Local Rule 3-1 and 3-2 disclosures on counsel for Defendants via

  electronic mail on April 19, 2019.

  Dated: April 22, 2019                       Respectfully submitted,

                                              /s/ Zachariah S. Harrington

                                              Zachariah S. Harrington
                                              Texas Bar No. 24057886
                                              zac@ahtlawfirm.com
                                              Matthew J. Antonelli
                                              Texas Bar No. 24068432
                                              matt@ahtlawfirm.com
                                              Larry D. Thompson, Jr.
                                              Texas Bar No. 24051428
                                              larry@ahtlawfirm.com
                                              Christopher Ryan Pinckney
                                              Texas Bar No. 24067819
                                              ryan@ahtlawfirm.com
                                              Michael D. Ellis
                                              Texas Bar No. 24081586
                                              michael@ahtlawfirm.com

                                             1
Case 4:18-cv-00672-ALM Document 42 Filed 04/22/19 Page 2 of 2 PageID #: 292



                                     ANTONELLI, HARRINGTON &
                                     THOMPSON LLP
                                     4306 Yoakum Blvd., Ste. 450
                                     Houston, TX 77006
                                     (713) 581-3000

                                     Stafford Davis
                                     State Bar No. 24054605
                                     sdavis@stafforddavisfirm.com
                                     Catherine Bartles
                                     Texas Bar No. 24104849
                                     cbartles@stafforddavisfirm.com
                                     THE STAFFORD DAVIS FIRM
                                     The People's Petroleum Building
                                     102 North College Avenue, 13th Floor
                                     Tyler, Texas 75702
                                     (903) 593-7000
                                     (903) 705-7369 fax

                                     Attorneys for American Patents LLC




                                     2
